8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 11-28 are pending and being examined. 

Response to Amendment
	The amendments and remarks, filed on 6/7/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (JP 2016217964 A; hereinafter “Kato”; already of record) in view of Ikehashi et al (US 20190086377 A1; hereinafter “Ikehashi”; already of record) in view of Iwata et al (US 20210088489 A1; hereinafter “Iwata”; foreign priority filed 4/27/2016; already of record). 
Regarding claim 11, Kato teaches a gas sensor (Kato; para [1]; gas sensor), comprising: 
a substrate having a first surface and a second surface opposite to the first surface (Kato; para [16, 17, 18, 23, 25, 26]; Fig. 1; a silicon substrate 4; examiner interprets the bottom of the substrate as the first surface and the top of the substrate as the second surface); 
an oxidization stack on the substrate and having a third surface, a fourth surface opposite to the third surface (Kato; para [22, 23]; Fig. 1; thermal insulating layer 5…electrically insulating layer 7; examiner interprets both of the layers form the oxidation stack, thus the bottom of the thermal insulating layer 5 is the third surface and the top of the electrically insulating layer 7 is the fourth surface), wherein the oxidization stack faces the second surface with the third surface (Kato; Fig. 1; examiner notes that the top of the substrate is the second surface and the bottom of the thermal insulating layer is the third surface, thus they are facing each other); 
a heating element embedded in the oxidization stack (Kato; para [16, 18-20, 24, 28]; Fig. 1; heater layer 6);
wherein a distance between a sensing circuit (Kato; para [24]; Fig. 1; bonding wire 15) and the fourth surface of the oxidization stack is shorter than a distance between the heating element and the fourth surface of the oxidization stack (Kato; Fig. 1); and 
a gas sensing element located on the oxidization stack and coupled to the sensing circuit (Kato; para [20, 22, 24]; Fig. 1; gas sensing layer 10… bonding wire 15 is connected to the sensor element), 
wherein the substrate and the oxidization stack collectively define a cavity substantially located underneath the gas sensing element (Kata; para [23, 26, 28, 34]; Fig. 1; internal space S).
Kato does not teach a through hole passing through the oxidation stack, and having a first open end and a second open end; wherein the first open end is exposed to the fourth surface, and the second open end is exposed to the cavity.
However, Ikehashi teaches an analogous art a gas sensor (Ikehashi; Abstract) comprising an oxidization stack having a third surface, a fourth surface opposite to the third surface (Ikehashi; para [43, 44, 45, 47, 48]; Fig. 1; an insulating layer 8a, 10a, and 12; examiner notes that the oxidation stack is interpreted as comprising the heating element and gas sensing element, Ikehashi teaches that the elements are in the insulating layers), wherein a through hole passing through the oxidation stack, and having a first open end and a second open end; wherein the first open end is exposed to the fourth surface, and the second open end is exposed to the cavity (Ikehashi; para [44, 48]; Through holes 20 connected with the cavity region 21… Through holes 23 connected with the cavity region 21).  It would have been obvious to one of ordinary skill in the art to have modified the oxidation stack of Kato to comprise a through hole as taught by Ikehashi, because Ikehashi teaches that the through hole allows air into the cavity improve thermal resistance (Ikehashi; para [54, 71]). 
Modified Kato does not teach the sensing circuit embedded in the oxidation stack.
However, Iwata teaches an analogous art of a gas sensor (Iwata; Abstract) comprising a sensing circuit (Iwata; para [37]; Fig. 2; an electric conductor 13) embedded in the oxidation stack (Iwata; para [37]; Fig. 2; detection body formed of oxide semiconductor).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the sensing circuit of modified Kato in the manner of being embedded in the oxidation stack as taught by Iwata as this is a known and suitable arrangement for sensing circuits in the art.  Further, it is a matter of engineering design to arrange the sensing circuits in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the sensing circuit to the claimed limitation as Iwata teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Regarding claim 12, modified Kato teaches the gas sensor according to claim 11, wherein the cavity is of a cylindrical shape (Kato; Fig. 3; examiner notes that the through hole 4 C can be seen in Fig. 3 forming a cylindrical shape).
Regarding claim 13, modified Kato teaches the gas sensor according to claim 11, wherein a material of the oxidization stack is silicon dioxide (Kato; para [16, 18, 20]; the thermally oxidized SiO2 layer… Electrically insulating layer 7 is, for example, a sputtered layer of SiO2; examiner notes that the oxidation stack comprises the heat insulation layer 6 and the electrical insulating layer 7).
Regarding claim 14, modified Kato teaches the gas sensor according to claim 11, wherein the heating element is a metal layer (Kato; para [19]; heater layer 6 is not particularly limited, it is formed of, for example, a thin film Pt – W film).
Regarding claim 15, modified Kato teaches the gas-sensing packaging component (Kato; para [23]; silicon substrate 4 is attached to the mounting surface…this attachment, adhesive bonding is preferably employed; examiner interprets the mobility of the gas sensor as the “packaging component” because the sensor may employed on different bases), comprising: 
a gas sensor (Kato; para [1]; gas sensor) according to claim 11; and 
a carrier plate disposed below the substrate (Kato; para [23, 24, 29, 31]; Fig. 1; base 13).
Regarding claim 16, modified Kato teaches the gas-sensing packaging component according to claim 15, wherein the carrier plate comprises a control circuit (Kato; para [24]; Fig. 4; the bonding wire 15 is connected to a control means).
Regarding claim 17, modified Kato teaches the gas sensor according to claim 11, wherein the gas sensing element is substantially located at a center of the gas sensor (Kato; Fig. 1).  Examiner notes the gas sensing layer 10 is located in the center as seen in Fig. 1.
Regarding claim 18, modified Kato teaches the gas sensor according to claim 11, wherein the oxidization stack comprises a multilayered oxide (Kato; para [18]; Fig. 4; layer 5 is laminated from the silicon substrate 4 in order of thermal oxidation SiO two-layer, CVD-Si3N4 layer, and CVD-SiO two-layer). 
Regarding claim 24, modified Kato teaches the gas sensor according to claim 11, wherein the gas sensing element has an upper portion and a lower portion, the lower portion is arranged under the upper portion and contacts the sensing circuit (Kato; Fig. 4).  Examiner notes that the sensing element 
Regarding claim 25, modified Kato teaches the gas sensor according to claim 24, wherein the upper portion is entirely located at a position higher than the fourth surface (Kato; Fig. 4).
Regarding claim 26, modified Kato teaches the gas sensor according to claim 24 (the gas sensor of Kato is modified to comprise the through hole as taught by Ikehashi as discussed above in claim 11), wherein the first open end of the through hole is arranged to reach the lower portion (Ikehashi; para [44, 48]; Through holes 20 connected with the cavity region 21… Through holes 23 connected with the cavity region 21).
Regarding claim 28, modified Kato teaches the gas sensor according to claim 11, wherein the gas sensing element includes Au, Cu, Ag, Al, Ti, Pt, Cr, Ta, Mo, or W (Kato; para [21]; thin film layer mainly containing a WO3, TiO2 or the like can be used as the gas sensing layer 10).
Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ikehashi in view of Iwata, and further in view of Yuan et al (US 20200033309 A1; hereinafter “Yuan”; domestic priority filed 7/25/2018). 
Regarding claim 19, modified Kato teaches the gas sensor according to claim 11, with the heating element and cavity. 
Modified Kato does not teach the gas sensor further comprising a dielectric layer embedded in the oxidization stack, and located between the heating element and the cavity.
However, Yuan teaches an analogous art of a selective multi-gas sensor device (Yuan; Abstract) comprising a dielectric layer embedded in an oxidization stack (Yuan; para [37]; Fig. 3; the second insulating layer 30 is made of a dielectric material), and located between the heating element and the cavity (Yuan; Fig. 3; examiner notes layer 30 is between cavity 36 and heater 24).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the gas sensor of modified Kato to comprise the dielectric layer as taught by Yuan, because Yuan teaches the air gap has low thermal conductivity which confines heat and the gas sensitive material can be maintained with less power (Yuan; para [37]). 
Regarding claim 21, modified Kato teaches the gas sensor according to claim 11, with the heating element and the gas sensing element. 
Modified Kato does not teach the gas sensor further comprising a temperature sensing element embedded in the oxidization stack and located between the heating element and the gas sensing element.
However, Yuan teaches an analogous art of a selective multi-gas sensor device (Yuan; Abstract) comprising a temperature sensing element (Yuan; para [22]; Fig. 1; the temperature sensor 22) embedded in the oxidization stack and located between the heating element and the gas sensing element (Yuan; para [45]; Fig. 3; the temperature sensor 22 is positioned adjacent to the gas sensitive material 20; examiner notes the heater 24 is below the sensitive material 20, thus the temperature sensor 22 being adjacent to the material 20 may be located between the heating element and the gas sensing element).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the gas sensor of modified Kato to comprise the temperature sensing element as taught by Yuan, because Yuan teaches that the temperature sensor measures the current temperature of the gas sensitive material (Yuan; para [24]). 
Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view Ikehashi in view of Iwata, and in further view of Tumpold (US 20200309678 A1; hereinafter “Tumpold”). 
Regarding claim 20, modified Kato teaches the gas sensor according to claim 11, with the through hole. 
Modified Kat does not teach wherein the through hole passes through the heating element and the gas sensing element.
However, Tumpold teaches an analogous art of a MEMs gas sensor (Tumpold; Abstract) comprising a through hole (Tumpold; para [44]; Fig. 1B; openings 24e) passing through the heating element and the gas sensing element (Tumpold; Fig. 1B).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the through hole of modified Kato to pass through the heating element and the gas sensing element as taught by Tumpold, because Tumpold openings for allowing a flow of gas between the measurement cavity and an inside portion of the thermal emitter (Tumpold; para [44]). 
Regarding claim 27, modified Kato teaches the gas sensor according to claim 11, with the heating element. 
Modified Kato does not teach wherein the heating element comprises polycrystalline silicon.
However, However, Tumpold teaches an analogous art of a MEMs gas sensor (Tumpold; Abstract) comprising a heating element further comprising polycrystalline silicon (Tumpold; para [85, 137]; the heating element 13 may be deposited onto the heating structure 12. For example, a first layer of silicon nitride may be deposited and then a layer of polysilicon may be deposited). It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the heating element of modified Kato to comprise polysilicon as taught by Tumpold, because Tumpold  doped regions in the polysilicon may have a predetermined electrical resistance, which doped regions produce heat when being energized (Tumpold; para [170]). 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ikehashi of Iwata in view of Yuan, and further view of Konig (US 20200088669 A1; hereinafter “Konig”; foreign priority filed 9/18/2018). 
Regarding claim 22, modified Kato teaches the gas sensor according to claim 21, with the temperature sensing element.
 Modified Kato does not teach wherein the temperature sensing element comprises a metallic material.
However, Konig teaches an analogous art of a sensor device for measuring gas (Konig; Abstract) comprising a temperature sensing element (Konig; para [12]; temperature sensor element) comprises a metallic material (Konig; para [12]; temperature sensor element can comprise a noble metal and/or one or more metal oxides).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the temperature sensing element of modified Kato to comprise a metallic material as taught by Konig, because Konig the temperature sensor measures the electrical property of the heater (Konig; para [40]). 
Regarding claim 23, modified Kato teaches the gas sensor according to claim 21, wherein the heating element, the sensing circuit, and the temperature sensing element comprise a same material (Konig; para [13]; the heater element and the temperature sensor element can be one and the same component).

Response to Arguments
	Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
	In the applicant’s argument’s, on pp 6, the applicant argues that the prior art does not teach “a through hole passing through the oxidation stack, and having a first open end and a second open end; wherein the first open end is exposed to the fourth surface, and the second open end is exposed to the cavity”.  Examiner respectfully disagrees. Ikehashi teaches through holes 20 connected with the cavity region 21 and through holes 23 connected with the cavity region 21 (para [44, 48]) and the connection between the through hole has been interpreted as one through hole because it is continuous. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798